Citation Nr: 1435595	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-27 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel






INTRODUCTION

The Veteran had active military service from May 1977 to May 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for PTSD and assigned an initial noncompensable rating, effective June 1, 2007.  

During the pendency of the appeal, a June 2013 Decision Review Officer (DRO) decision increased the Veteran's rating for PTSD to 50 percent, effective June 1, 2007.  Inasmuch as a rating higher than 50 percent is available, and as a claimant is presumed to be maximum available benefit for a given disability, the claim for a higher rating, as reflected on the title page, remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In December 2013 the Board remanded this case for additional development and it now returns for final appellate review. 

On his July 2009 substantive appeal (VA Form 9), the Veteran requested a Board hearing before a Veterans Law Judge sitting at the RO.  In August 2013, he indicated that he desired a video-conference hearing instead of an in-person hearing.  Thereafter, in a September 2013 letter, the Veteran was informed that his requested hearing was scheduled for October 2013.  However, in an October 2013 communication, the Veteran, via his representative, withdrew his request for a Board hearing.  38 C.F.R. §§ 20.702(e), 20.704(e) (2013).

This appeal was processed using the Veterans Benefit Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  


FINDING OF FACT

For the entire appeal period, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity as a result of sleep impairment, mild impairment of memory, intrusive thoughts, avoidance behavior, diminished interest or participation in activities, feelings of detachment, irritability, outbursts of anger, hypervigilance, exaggerated startle response, anxiety, nightmares, flashbacks, noise sensitive, nervousness, inability to concentrate, overwhelming sense of loss of grief, and feelings of guilt, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.


CONCLUSION OF LAW

The criteria for an initial rating in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance. 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits.

The Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his PTSD from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180  (May 5, 2004).  In addition, the Board notes that the Court held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this case, the Veteran's claim for service connection for PTSD was granted and an initial rating was assigned in the May 2008 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. 
§ 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service treatment records and post-service VA and private treatment records from Drs. B. and G. have been obtained and considered.  In this regard, the Board notes that the private treatment records of record indicate that other treatment provides, to include Mr. H. and Dr. N., may have seen the Veteran for PTSD treatment; however, the Veteran was specifically requested to identify all healthcare professionals who have treated him for his PTSD in a December 2013 letter.  He only identified Drs. B. and G. and, similarly, only provided authorization forms for their records.  Moreover, in a January 2014 letter, the Veteran specifically indicated that he was only providing authorization forms for such providers.  The duty to assist in the development and adjudication of a claim is not a one-way street. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a claimant wishes help, he or she cannot passively wait for it in circumstances where he or she may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was also afforded VA examinations in October 2009 and March 2014 in conjunction with the claim on appeal.  Neither the Veteran nor his representative has alleged that such are inadequate for rating purposes.  Moreover, the Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD as they included an interview with the Veteran, a review of the record, and a full mental status examination, addressing the relevant rating criteria.  In this regard, while the March 2014 VA examiner did not review Drs. B. and G.'s treatment records, the Board finds that such does not invalidate the examination as the current level of severity is at presently at issue and the examiner not only conducted an examination of the Veteran, but he also conveyed pertinent medical findings stated in terms conforming to the applicable rating criteria.  Massey v. Brown, 7 Vet. App. 204 (1994).  Furthermore, upon a review of Drs. B. and G.'s records, such do not show different or increased symptomatology than that reflected at the March 2014 VA examination.  Therefore, the Board finds that the examination reports of record are adequate to adjudicate the Veteran's initial rating claim and no further examination is necessary.  

In December 2013 the Board remanded in order for the AOJ to obtain outstanding VA and non-VA treatment records and to afford the Veteran a VA examination.  As such, VA treatment records dated through May 2013 were obtained.  Additionally, in December 2013, the AOJ sent the Veteran a letter asking him to identify any outstanding private treatment records and to submit authorization forms in order for the AOJ to obtain those records.  In January 2014, the Veteran submitted two authorization forms for Drs. B. and G.  After requests from the AOJ, Dr. B. submitted records in January 2014 and March 2014, and Dr. G. submitted records in April 2014.  Furthermore, neither the Veteran nor his representative has alleged that there are additional outstanding treatment records that need to be obtained.  Additionally, as noted above, the Veteran was afforded a new VA examination in March 2014.  Therefore, the Board finds that the AOJ has substantially complied with the December 2013 remand directives such that no further action is necessary in this regard. See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran currently has a 50 percent rating for his service-connected PTSD as of June 1, 2007.  He contends that such disability is more severe than as reflected by the currently assigned rating.  Therefore, the Veteran claims that he is entitled to a higher initial rating for his PTSD.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The  Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7. All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3. 

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran's PTSD is currently evaluated under the General Rating Formula for Mental Disorders, 38 C.F.R. § 4.130, Diagnostic Code 9411.  Under such regulations, ratings are assigned according to the manifestation of particular symptoms.  The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).   Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association  Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV). 

A 50 percent rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment, impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score. According to the DSM-IV, GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health illness".  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Carpenter v. Brown , 8 Vet. App. 240 (1995).  An assigned GAF score, like an examiner's assessment of the severity of a condition, is not dispositive of the percentage rating issue; rather, it must be considered in light of the actual symptoms of a psychiatric disorder (which provide the primary basis for the rating assigned).  See 38 C.F.R. § 4.126(a).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered but is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  Id.; see also 38 C.F.R. § 4.126, VAOPGCPREC 10-95, 60 Fed. Reg. 43186 (1995).   

The Veteran was afforded a VA examination in October 2009.  At such time, it was noted that the Veteran was currently in therapy and taking medication in order to manage his PTSD.  He reported that he was married and has a good relationship with his spouse.  The Veteran also noted that he had occasional social relationships and his activities/leisure pursuits included fishing.  He did not have a history of suicide attempts or violence/assaultiveness.  

On mental status examination, the Veteran was clean and neatly groomed.  His psychomotor activity was unremarkable, his speech was clear, his affect was normal, and his mood was good.  His attention was intact and he was oriented to person, time, and place.  The Veteran's thought process and thought content were unremarkable.  There were no delusions.  Regarding judgment, he understood the outcome of his behavior and, pertinent to insight, he understood that he had a problem.  The Veteran had sleep impairment and had difficulty falling or staying asleep.  In this regard, the Board notes that the Veteran is currently service-connected for sleep apnea.  He did not have any hallucinations, inappropriate behavior, obsessive or ritualistic behavior, panic attacks, episodes of violence, homicidal or suicidal thoughts.   His impulse control was good and he was able to maintain minimum personal hygiene.  The Veteran did not have any problems with activities of daily living.  His immediate memory was mildly impaired, but his recent and remote memory were normal.  

The Veteran had recurrent and intrusive distressing recollections of the in-service event, including images, thoughts, or perceptions and recurrent distressing dreams of the event.  He had persistent avoidance of stimuli and made efforts to avoid thoughts, feelings, or conversations related to his in-service stressor.  He had markedly diminished interest or participation in significant activities and feelings of detachment or estrangement from others.   The Veteran also had irritability or outbursts of anger, hypervigilance, and exaggerated startle response.  His PTSD was described as chronic and moderate in severity.  The Veteran was employed full-time in facilities management and had been for the last two to five years.  While he lost two weeks from work during the prior year, such was attributed to weekly counseling sessions with a private provider.  The VA examiner determined that the Veteran had moderate impairment in functional status and quality of life due to PTSD.  He also stated that the Veteran's PTSD was manifested by reduced reliability and productivity due to PTSD symptoms, which was manifested by avoidance behavior, irritability, and hypervigiliance.  A GAF score of 55 was assigned.

VA treatment records dated during the appeal period, to include in August 2010, reflect positive PTSD screenings.  Such also show complaints of trouble sleeping, feeling on guard most of the time, and feeling uncomfortable with loud or unexpected noises.  He denied suicidal and homicidal ideation.

In January 2014, Dr. B. stated that he initially treated the Veteran with antidepressant medication that proved to help his severe reactions to loud noises.  He then referred the Veteran to see Dr. G.; her methods of Eye Movement
Desensitization and Reprocessing (EMDR) have proven to work exceedingly well for the Veteran and the techniques have been useful for his episodes of anxiety that are associated with his PTSD.  The Veteran no longer has to use medications and can use Dr. G's techniques to help with his anxiety.  

Dr. B. also submitted his treatment records for the Veteran, which showed that, in September 2009, the Veteran had PTSD symptoms for the past 3 1/2 years and they were described as moderate in severity.  The Veteran reported bad dreams and some reactions to loud noises.  In June 2010, he described the Veteran's symptoms as mild in severity.  The Veteran felt that he was able to care for himself and he currently lived with his wife.  In January 2014, the Veteran's symptoms were noted to have been four years in duration and the Veteran described them as mild in severity.  He reported that he felt better for not taking medication and handling things on his own.  He felt that he was able to care for himself.  The Veteran's treatment records also indicated that he saw Dr. G. once a year for maintenance. 

In January 2014, Dr. G. stated that the Veteran began treatment on August 27, 2009.  At that time, the Veteran reported symptoms consistent with PTSD, including recurrent war dreams, flashbacks, noise sensitivity, sleep difficulties, nervousness, inability to concentrate, overwhelming sense of loss and grief, exaggerated startle response, and feelings of guilt.  She treated the Veteran with EMDR for three additional sessions and, by the end of the fourth session, the Veteran reported improvements in his sleep, less intrusive thoughts, less noise sensitivity, and improvements in his overall sense of well-being. 

The Veteran was afforded another VA examination in January 2014.  At such time, the VA examiner stated that the Veteran's PTSD was manifested by occupational and social impairment with reduced reliability and productivity.  The Veteran denied any changes in his social, family, and marital history since his October 2009 VA examination as he was still married and still enjoyed fishing.  He was also noted to be currently employed.  It was noted that the Veteran avoided distressing memories, thoughts, or feelings about his in-service events.  He also avoided external reminders that aroused distressing memories, thoughts, or feelings about or closely associated with his in-service events.  He had markedly diminished interest or participation in significant activities as well as feelings of detachment or estrangement from others.  The Veteran had hypervigilance, an exaggerated startle response, problems with concentration, and sleep disturbances.  

Upon mental status examination, the Veteran had symptoms of anxiety, chronic sleep impairment, and mild memory loss, such as forgetting names, directions or recent events.   During the interview, the Veteran was friendly and cooperative, and was fully oriented.  He maintained good eye contact and appeared calm throughout the entire examination process.  It was noted that, though the Veteran was mild to moderately impaired in his ability to engage in physical and sedentary employment, he was currently maintaining substantial and gainful employment at the University of Alabama.  Furthermore, the VA examiner stated that he was not unemployable due to his service-connected PTSD and there were no current mental health records to indicate unemployability.  A GAF score of 60 was assigned.

Following a review of the relevant evidence of record, the Board concludes that the Veteran is not entitled to an initial rating in excess of 50 percent for his PTSD. In this regard, the Board finds that, for the entire appeal period, the Veteran's PTSD is manifested by occupational and social impairment with reduced reliability and productivity as a result of sleep impairment, mild impairment of memory, intrusive thoughts, avoidance behavior, diminished interest or participation in activities, feelings of detachment, irritability, outbursts of anger, hypervigilance, exaggerated startle response, anxiety, nightmares, flashbacks, noise sensitive, nervousness, inability to concentrate, overwhelming sense of loss of grief, and feelings of guilt, without more severe manifestations that more nearly approximate occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.

As indicated previously, a 70 percent rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and an inability to establish and maintain effective relationships.  

Based on the evidence of record, the Board finds that the Veteran's PTSD does not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood.  First, the Board notes that both the October 2009 and January 2014 VA examiners indicated that the Veteran's PTSD symptomatology did not result in such impairment and specifically stated that his PTSD resulted in occupational and social impairment with reduced reliability and productivity.  Furthermore, in the VA examination reports and private treatment notes, the Veteran's PTSD symptomatology has been described as mild to moderate in severity.  In fact, the treatment records from Dr. B. show that the severity of the Veteran's symptomatology improved from moderate to mild, and Dr. G. stated that the Veteran's symptoms have improved as well as an overall sense of well-being.  

In consideration of the symptoms indicative of a 70 percent rating, the Board notes that the VA examination reports, private treatment notes, and the Veteran's own statements do no indicate any suicidal ideation or obsessional rituals which interfere with routine activities.  He specifically denied such symptomatology throughout the course of the appeal.  Additionally, at the October 2009 VA examination, he was found to have clear speech, and unremarkable thought process and thought content.  At the January 2014 VA examination, he was friendly, maintained good eye contact, and was cooperative throughout the entire examination process.  Thus, there is no evidence of speech that is intermittently illogical, obscure, or irrelevant.  

While the Veteran's anxiety is documented in his VA examination reports and his private treatment reports, it is also documented that the Veteran was able to take care of himself and there was no evidence of panic attacks.  In addition, it was stated at both VA examinations that the Veteran was currently employed on a full-time basis.  Also, Dr. B. noted in January 2014 that the Veteran reported that he felt better because he did not have to take medication anymore and could care for himself.  Thus, his PTSD is not manifested by near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  

At the October 2009 VA examination and January 2014 VA examination, it was noted that the Veteran had irritable behavior with angry outbursts; however, there is no history of any episodes of violence and, at the former examination, it was observed that he did not have impaired impulse control.  Moreover, the Veteran has not demonstrated any inappropriate behavior, and he understands the outcomes of his behavior.  There is also no evidence of any spatial disorientation.  Rather, at both VA examinations, the Veteran was fully oriented.       

Furthermore, regarding the Veteran's personal appearance and hygiene, at the October 2009 VA examination, he was clean and neatly groomed and, at the January 2014 VA examination, he was casually dressed.  Additionally, the October 2009 VA examiner found that the Veteran was able to maintain minimum personal hygiene.  Moreover, Dr. B. stated that the Veteran reported that he was able to care for himself.  Thus, there is no evidence that the Veteran had a neglect of personal appearance and hygiene.  

Pertinent to whether the Veteran has difficulty in adapting to stressful circumstances (including work or a work like setting), while the record indicates that the Veteran had avoidance behavior, an inability to concentrate, and was nervous, it was also demonstrated that he has been employed full time throughout the course of the appeal and was only mildly to moderately impaired in his ability to work.  Thus, there is no evidence that the Veteran had difficulty in adapting to stressful circumstances (including work or a work like setting).  There is also no evidence of an inability to establish and maintain effective relationships.  Specifically, while it was noted that the Veteran felt detached and estranged, he also reported occasional social relationships and good relationships with his wife.

Additionally, the Board notes that the Veteran was assigned a GAF score of 55 in October 2009 and 60 in January 2014.  GAF scores between 51 and 60 reflect moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  The Board finds that, taking into account the Veteran's GAF score, he is not entitled to a rating in excess of 50 percent for PTSD. The Veteran's GAF scores of 55 and 60 represent no more than moderate symptoms or difficulty in social, occupational, or school functioning, which is consistent with the Veteran's descriptions of his symptoms, as well as those noted in the private treatment records and the VA examinations conducted during the appeal period.   Therefore, as the Veteran's PTSD symptoms, as detailed previously, are contemplated by his 50 percent evaluation and, absent more severe symptoms, a higher rating is not warranted.

The Board further notes that the evidence of record reflects that the Veteran has additional symptomatology that is not enumerated in the rating criteria, to include symptoms such as mild memory loss, sleep disturbances, dreams, flashbacks, and an exaggerated startle response.  See Mauerhan, supra.  The Board notes that, according to the Veteran's private treatment reports, his reaction to loud noises, his startle response, and his sleep impairment have decreased in severity.  However, even in consideration of such symptomatology, to include the severity, frequency, and duration, the Board finds that the manifestations of the Veteran's PTSD do not more nearly approximate occupational and social impairment with deficiencies in most areas.

In this regard, the Board has given consideration to the overall impact the Veteran's PTSD has on his occupational and social functioning.  However, the VA examiners specifically stated that his PTSD resulted in no more than occupational and social impairment with reduced reliability and productivity.  Furthermore, in the VA examination reports and private treatment notes, the Veteran's PTSD symptomatology has been described as mild to moderate in severity.  Additionally, the treatment records from Dr. B. showed that the severity of the Veteran's symptomatology improved from moderate to mild and Dr. G. stated that the Veteran's symptoms have improved as well as an overall sense of well-being.  Finally, as previously discussed, the Veteran has maintained full-time employment during the course of the appeal and has a good relationship with his wife as well as occasional social relationships.  Therefore, for the foregoing reasons, the Board finds that the Veteran is not entitled to an initial rating in excess of 50 percent for PTSD.

Moreover, the Board finds that, during such time period, the Veteran's PTSD symptomatology, described above, does not more nearly approximate a 100 percent rating.  Specifically, the evidence fails to show total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected PTSD; however, the Board finds that his symptomatology has been stable throughout the appeal. Therefore, assigning staged ratings for such disability is not warranted. 

Additionally, the Board has contemplated whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b) (1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization." Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected PTSD with the established criteria found in the rating schedule.  The Board finds that the Veteran's PTSD symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, all of the Veteran's psychiatric symptomatology is contemplated by the rating criteria, to include those symptoms which are not specifically enumerated. See Mauerhan, supra.  There are no additional symptoms of his PTSD that are not addressed by the rating schedule. Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted. Id; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996). 

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, the evidence does not show, and the Veteran has not alleged, that his PTSD renders him unemployable.  Rather, the evidence, to include VA examination reports, reflects that he has been employed on a full-time basis throughout the course o fhte appeal.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record and, consequently, further consideration of such is not necessary.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to an initial rating in excess of 50 percent for PTSD.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107. 


ORDER

An initial rating in excess of 50 percent for PTSD is denied. 



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


